TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                    NO. 03-20-00415-CV


             Eleanor Powell, Individually and as Independent Executor for the
                         Estate of Jay Frank Powell, Appellant

                                              v.

4646 Rockcliff Road Land Trust, Kenneth A. Kalinoski, and Jean M. Kalinoski, Appellees




               FROM THE PROBATE COURT NO. 1 OF TRAVIS COUNTY
     NO. C-1-PB-19-001809, THE HONORABLE GUY S. HERMAN, JUDGE PRESIDING



                                          ORDER


PER CURIAM

              Appellant Eleanor Powell, individually and as independent executor for the Estate

of Jay Frank Powell, has filed an emergency motion to stay execution of final judgment and

ruling. See Tex. R. App. P. 24.4(a), (c). We grant the motion and temporarily stay the trial

court’s August 7, 2020 final judgment and September 2, 2020 ruling, pending the Court’s review

of Powell’s motion to review the probate court’s September 2 ruling requiring her to post a

supersedeas bond.

              It is ordered on September 11, 2020.



Before Chief Justice Rose, Justices Baker and Kelly